Opinion filed March 10, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00247-CR
                                         __________

                        ALEX RICARDO SALDANA, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                            On Appeal from the 238th District Court

                                     Midland County, Texas

                                Trial Court Cause No. CR35352


                             MEMORANDUM OPINION
         This case involved the firing of a gun by appellant, Alex Ricardo Saldana, in the parking
lot of a Whataburger in Midland early in the morning of November 16, 2008. Appellant was
indicted for the murder of Stephen Adams and for aggravated assaults against Derek Raymond
Schwartz, Gerald Sikorski, Corey Heflin, and William Russell Jr. The jury found appellant
guilty of all counts and assessed a sentence of sixty years confinement for the murder and ten
years confinement for each of the aggravated assaults. A $10,000 fine was assessed for each
count.
         On appeal, appellant argues in four issues that the trial court erred (1) in allowing the
detective in charge of this case to give her opinion on appellant’s mental state, (2) in denying
appellant’s motion for change of venue, (3) in denying appellant’s Batson1 challenge, and (4) in
failing to order a mistrial after a detective commented that appellant’s clothing could be
associated with a gang. We affirm.
                                                     Background Facts
       Appellant and his girlfriend, Veronica Armendariz, drove into the parking lot of
Whataburger and parked appellant’s tan Ford Taurus near the entrance. While Armendariz was
vomiting just outside the passenger side, appellant got out to urinate by the car. Derek Raymond
Schwartz and Gerald Sikorski drove up in a blue Mazda with the car radio playing loudly. One
or both made loud remarks to appellant to the effect that appellant should go inside to urinate.
Appellant testified that the two men approached him in a threatening manner, but he
acknowledged that neither had a weapon. Appellant showed them that he had a gun, a .40
caliber Glock. Appellant said that, to scare them, he fired one shot to the side that was aimed at
the trunk of the Mazda. Schwartz and Sikorski retreated and went inside.
       Appellant then backed his car up; Armendariz’s window was rolled down. Although
Schwartz and Sikorski testified that they were inside Whataburger at that point, appellant
claimed that Schwartz ran toward the passenger side of appellant’s car as he was starting to drive
forward. Appellant testified that he then fired three shots to the side of Schwartz to keep him
away. One of those shots killed Stephen Adams who was standing behind his pickup talking to
Corey Heflin and William Russell Jr. Because the shots were being fired at them, Heflin and
Russell hit the ground when Stephen Adams fell. Appellant drove off and was apprehended
about fifteen minutes later at his home.
       Tonya Tuck and her friend, Eden, were in the last vehicle in the drive-through line at the
Whataburger. They heard a shot that came from near the entrance of the parking lot, and Tuck
saw sparks from a gun held by a person standing by a gray or tan Ford Taurus. According to
Tuck, the person then got back into the Ford Taurus. After the car had backed up, they heard
four more shots, saw a man fall, and saw the Ford Taurus drive away. Tuck called 911 and gave
the dispatcher the license number of the Ford Taurus. While she was still on the phone with the
dispatcher, Tuck went over to try to help the victim with CPR. Tuck testified that she did not see
anyone else with a weapon. She did not see anyone rush toward the Ford Taurus or do anything



       1
           Batson v. Kentucky, 476 U.S. 79 (1986).
                                                            2
threatening to the shooter. There were no shots from anyone else in the parking lot except the
person in the Ford Taurus.
        Judith Missy Adams, the next witness, testified that the victim, Stephen Adams, was her
husband. That night, she, Mr. Adams, and their daughter Kresha Darlene Adams had gone to
The Hog Pit and then to The Ranch. Because Kresha wanted to get something to eat, they went
to the Whataburger before going home. After they pulled into a parking space, Kresha went
inside, but Mr. and Mrs. Adams stayed in the pickup. Mrs. Adams said that something hit the
back of the pickup that shook the whole pickup. Mr. Adams got out to see what had hit their
pickup. He walked around to the back of the pickup. Two men walked up, and Mrs. Adams said
that they were laughing and talking. Mrs. Adams then saw a car about to drive out the exit and
saw a girl in the car with dark glasses facing her. Suddenly, she heard four or five popping
sounds, and all three men went down. She walked to the back of the pickup, saw her husband,
and knew he was gone. Mrs. Adams tried to give him CPR and ended with having his blood all
over her. Mrs. Adams did not hear shots from anywhere other than from the small car. She did
not know appellant or Armendariz.
       Kresha confirmed that she went inside to order. As she opened the door after getting her
food, she heard four gunshots. She then saw her mother getting out of the pickup and her father
lying on the ground. He was bleeding from the top of his head, and blood was coming from his
mouth. Kresha testified that, while she was waiting for her food, there was no big scuffle or
commotion going on out in the parking lot. Kresha also did not know appellant or Armendariz.
       Schwartz testified that he and Sikorski had been at Woofers and Tweeters. He was
driving his blue Mazda. When he got out of the car, Sikorski was talking to someone ―across the
parking lot.‖ Schwartz remembered hearing Sikorski say, ―What’s up?‖ as to a friend. They
were not trying to pick a fight. According to Schwartz, the next thing he remembered was that
the other fellow said, ―I’m from D-Town,‖ and Schwartz then saw something shining in his
hand. Schwartz said he turned and walked away. Schwartz said that he could tell that the man
was not happy. He then heard a gunshot from behind him where the man was standing. He and
Sikorski went inside to use the restroom; they heard a few more shots while they were inside.
       When they walked out, Schwartz saw the victim with blood everywhere, and he then saw
a bullet hole in the trunk of his car. Schwartz testified that he did not say anything to provoke a
fight with appellant and that he did not have a weapon. Schwartz did say that he felt threatened
with bodily injury by appellant’s gun. Schwartz did not know appellant or Armendariz.
                                                3
       Sikorski testified that, as they pulled into the parking lot, he saw a man urinating next to
his car. He told the man that he should go inside. Sikorski said that he had to scream at
appellant because they had the music turned up very loud. Sikorski said that the man said,
―What’s up?‖ so they said, ―What’s up?‖ Then, appellant fired a gun at Sikorski. Sikorski saw
the gun go off and felt something whiz by him. Sikorski is familiar with the muzzle flash and
sound of a Glock; he said that the gun sounded like a Glock. The bullet hit the pickup that was
beside Sikorski. Sikorski said he walked away to go inside to urinate. While he and Schwartz
were in the restroom, they heard three more gunshots. When they went back outside, they heard
a girl scream and saw a woman giving the victim chest compressions.
       Sikorski testified that they did not hear gunshots come from anywhere other than from
the man who had been urinating. He said that neither he nor Schwartz had any type of weapon.
Sikorski also testified that he felt that he had been threatened with bodily injury. Sikorski
admitted that he and Schwartz had spoken to the man, but said, ―We weren’t trying to be
confrontational.‖
       Corey Heflin, a student at Midland College, testified that he was sitting in his pickup
waiting for friends to get their food inside when he heard a gunshot. He got out of his pickup to
see what happened and met Mr. Adams and William Russell Jr. by the Adamses’ pickup. He
then heard the next gunshot, and Mr. Adams fell just in front of him. When he heard that second
gunshot, he saw a man inside a tan Ford Taurus pointing a gun at them through the passenger
window. When he saw Mr. Adams fall, Heflin dropped to the ground. He could tell that Mr.
Adams was seriously injured.
       Heflin testified that they had not said anything to the man in the Ford Taurus and that
none of them had made any type of threatening or aggressive gesture toward the man. He also
said that none of them had a weapon of any type. Heflin said that he did not know appellant or
Armendariz. One of the shots hit Heflin’s pickup, which was next to the Adamses’ pickup.
Heflin also testified that he felt threatened with bodily injury and that there had been no gunshots
coming from anywhere other than from the Ford Taurus. Heflin said that he did not see anyone
make a threat toward the occupants of the Ford Taurus, nor did he see anyone exhibit a weapon
or fire a shot at the Ford Taurus.
       William Russell Jr. testified that he had just come out of the Whataburger with his food.
Russell, Heflin, and Mr. Adams were trying to figure out what was going on. The three were
standing between the Adamses’ red pickup and a tan pickup. Russell identified appellant at trial
                                                 4
as the same man in the parking lot who began shooting at them that night. Russell said that he
could see both appellant and a girl in the Ford Taurus. Russell heard appellant say, ―What [are]
you looking at?‖ Russell said that they were looking at appellant trying to figure out what was
going on when appellant began firing at them through the passenger window. Appellant was
driving the Ford Taurus but shot through the passenger window. Because he was from a military
family, Russell said that he knew it was a .40 caliber pistol from the sound. Russell thought that
appellant fired six shots at them. When Mr. Adams and Heflin went down, Russell also ducked
with them.
        Russell said that he saw that Mr. Adams had been injured and that, after the Ford Taurus
left, he went back inside to tell them that someone had been shot. Russell did not see anyone
other than appellant with a gun that night. He did not hear shots from anywhere other than from
the Ford Taurus. He did not hear any words exchanged between Mr. Adams or anyone else and
appellant. None of the three men had weapons, and none had made any aggressive acts toward
the people in the Ford Taurus. During cross-examination, Russell admitted that he had told an
officer that night that appellant had been shooting wildly and that the bullet that hit Mr. Adams
might have ricocheted. In his testimony at trial, however, he was clear that appellant had shot at
them.
        Lon Stuart Platt, a retired federal magistrate, resided near the Whataburger. He was
awake at the time and heard a shot at 2:02 a.m. He then heard three more rounds go off fifty-
four seconds later. He drove to the HEB across from Whataburger and parked because he feared
that an officer might have been involved in a shooting. He saw a bullet hole in the fender of a
pickup. After speaking with an officer, he left.
        Patrol Officer Jesus Primera Robledo III of the Midland Police Department testified that
he was the first officer to arrive at the scene. He saw a woman performing mouth-to-mouth
resuscitation and a man doing chest compressions on a man who appeared to be dead. There was
blood everywhere. The EMS arrived as Officer Robledo was getting his first aid kit from his
patrol car. Officer Robledo found stainless steel .40 caliber Smith & Wesson casings and one
brass .40 caliber casing by the entrance where the Ford Taurus had been. He also found a Glock
magazine with hollow points in the parking lot. He remembered seeing two puddles, one by the
fence where someone had parked and gotten out of their car and the other was vomit. At the
time, he was looking at the scene with Melissa Nay of the Midland Police Department
Identification Section.
                                                   5
        Travis Skinner, another officer with the Midland Police Department, was dispatched to
3603 Louisiana, the address registered to the license plate number of the Ford Taurus. Three
other officers – Sergeant Grimaldo, Officer Pizana, and Officer Truex – were on the scene when
Officer Skinner arrived. Because no one was there, they parked their cars down the street. A
few minutes later, a Ford Taurus pulled into the driveway, and the officers saw a male driver and
a female passenger. The driver followed their commands to turn off the vehicle, drop the keys
out the window, and show the officers his hands. When the driver got out, Officer Truex placed
handcuffs on him. Officer Skinner identified appellant as the driver that night.
        Officer Truex asked the driver that night if there were any firearms in the vehicle.
Appellant first said, ―No, there is not,‖ but then he changed his answer. He said that there was
one underneath the front seat. The officers found a .40 caliber Glock Model 27. State’s Exhibit
45, a recording from Officer Skinner’s in-car camera that was made that night at 3603 Louisiana,
was then played for the jury. Officer Skinner said that he took appellant to the police department
where appellant was interviewed by Detective Kay Therwhanger.
        Sergeant Alfredo Grimaldo confirmed that he also was sent to 3603 Louisiana in
Midland. The officers were about to leave when the Ford Taurus drove up. Sergeant Grimaldo
said that there was a woman in the passenger seat and a child in the baby seat in the back.
Detective Grimaldo confirmed that they found a .40 caliber Glock underneath the driver’s seat.
They also found a brass shell casing in the front driver’s seat and a brass shell casing in the
backseat area.
        Detective Therwhanger first interviewed Armendariz, who said that she was not married
to appellant but that he was the father of her two young children.             Because Detective
Therwhanger was not getting consistent stories from Armendariz, she went to the next room,
gave Miranda2 warnings to appellant, and interviewed him. Detective Therwhanger then went to
the scene to talk with the officers there before returning to talk with appellant again. She looked
at the scene, the physical evidence in the car and at the scene, the photographs, and the
witnesses’ statements. When Detective Therwhanger returned, she read appellant the Miranda
warnings again and then recorded an interview with appellant. The interview was played for the
jury.



        2
            Miranda v. Arizona, 384 U.S. 436 (1966).
                                                       6
       When asked by the prosecutor what she did next, Detective Therwhanger said that she
placed appellant under arrest for murder. When asked why, Detective Therwhanger testified,
over objection, that she obtained a warrant because it was her ―opinion he intentionally and
knowingly shot his gun in the direction of at least four or five people, and hit one of them and
killed him.‖ Detective Therwhanger said that her opinion was based on the investigation at the
scene, the physical evidence in the car, the physical evidence at the scene, statements of the
witnesses, and what appellant had told her.
       Detective Therwhanger testified that a .40 caliber shell casing was found near where
appellant said that he parked his car. She said that the ―throw-up‖ on the pavement in the
parking lot was consistent with appellant’s statement that Armendariz threw up outside the car.
There was a blank spot where appellant’s car was parked and next to it was fluid that looked like
urine. There was a brass .40 caliber shell casing found next to where appellant parked. The
location of that shell casing was too far away to be a casing from appellant’s shots fired from in
the car through the passenger window. Detective Therwhanger pointed out that the shell casings
from his shots while driving the car would have discharged inside the car, and the officers found
three spent .40 caliber shell casings in the Ford Taurus: one in the front seat and two in the
backseat.
       When asked what appellant was wearing that evening, Detective Therwhanger said that
he was wearing a red, white, and blue striped shirt and dark-colored jeans that had red stitching
of some sort on the pockets. The prosecutor then asked if the red stitching or that type of
clothing had any significance. Detective Therwhanger replied, ―[I]t was very flashy clothing. It
could be associated with a gang.‖ The defense objected, and the court instructed the jury to
disregard the statement. The court overruled the defense’s motion for a mistrial.
       Detective Therwhanger testified that they performed gunshot residue tests on the hands of
appellant, Armendariz, and Mr. Adams. They tested the hands of Mr. Adams because appellant
had said that someone had shot at him. Detective Therwhanger noted that no other witness
indicated that anyone was shooting a weapon except appellant.
       Melissa Nay, an identification specialist for the Midland Police Department, testified that
she was trained in crime scene processing and had taken pictures of the scene. She photographed
Armendariz’s hands and did gunshot residue tests on them. She also took a photograph of
appellant’s hands. There was a tattoo of a red star on one hand. The defense objected, arguing
that the admission of that photograph would allow jurors to speculate about his possible gang
                                                7
membership.     The trial court overruled his objection.      The defense also objected to the
introduction into evidence of photographs of appellant when his clothes were collected. The
prosecutor argued that it was important that the State be able to show that appellant had not been
harmed in any way that night. The trial court overruled the objection, and Nay testified that the
photographs showed that appellant did not have any injuries on his body. Photographs of the
bullet that went through the trunk of the Mazda, through a speaker, and into the backseat were
also introduced. Numerous photographs confirmed the testimony of the witnesses as to the
damage to the various cars and pickups. There were two bullet holes in the victim’s pickup.
       David Clark, the identification section supervisor, confirmed that there was a Glock
semiautomatic handgun and three spent .40 caliber casings inside the Taurus. The State then
introduced the autopsy report from the medical examiner’s office in Tarrant County and the
gunshot residue results from the victim’s hands. The report showed that there was no gunshot
residue on Mr. Adams’s hands.
       Kelly Belcher, the Senior Trace Analyst with the Tarrant County Medical Examiner’s
Office, explained how she uses a scanning electron microscopy to analyze gunshot residue test
samples. She testified that she found gunshot residue on the ―right back hand‖ of appellant and
on his ―left back hand,‖ indicating that appellant had shot a firearm. Armendariz also had
gunshot residue on her hands, indicating that she had either shot a firearm or was in the vicinity
of a discharging firearm. Belcher testified that there was no gunshot primer on the hands of the
victim, Stephen Adams. The report prepared by her was introduced into evidence.
       Jeffery Jerek Brown works for the Texas Department of Public Safety in the Firearm and
Toolmark Section. His job is to determine whether a fired cartridge case or a fired bullet came
from a particular firearm. He found that the four fired .40 caliber Smith & Wesson casings were
fired from the Glock pistol. He also found that three of the four fired bullets were fired from the
Glock. The fourth bullet, found in the Mazda, was not suitable for comparison.
       Detective Therwhanger was recalled as a witness and asked about her statements in the
recording of the statement by appellant. The prosecutor first noted that Detective Therwhanger
had said to appellant that she knew he did not mean to intentionally shoot someone and that it
might have been an accident or in self-defense.           The prosecutor then asked Detective
Therwhanger whether, when she said that, she believed that appellant had not intentionally shot
the victim. Detective Therwhanger explained her statement was a tactic used in interrogations.
Because of the evidence Detective Therwhanger had at that time, she believed that appellant was
                                                8
not being truthful. At that point in the interrogation, appellant was not admitting to doing any of
the shooting. Detective Therwhanger said that she did not believe the shooting was accidental or
unintentional. The trial court overruled the defense objection that Detective Therwhanger’s
statement was an inappropriate opinion based on speculation.
       Lauren Cotton is a caseworker with Child Protective Services. She was involved in an
investigation of appellant as the parent of two children. Cotton testified that appellant brought
up the subject of a murder that had occurred at the Whataburger. Appellant said that he was not
intoxicated that night, that he and Armendariz were driving down Midkiff, and that someone in
another vehicle had cut them off. He then pulled into the Whataburger parking lot. Armendariz
was sick, stepped out, and vomited. Appellant said that he got out of the car and that three young
men walked toward him talking ―s--t‖ to him. He said that he pulled out a gun from the car and
fired one shot in the air to scare them off. He and Armendariz got back in the car, and he rolled
down her window in case she became sick again. After he backed out his car, he saw a car out
the passenger window with four young men in it. Appellant said that he thought they were the
same young men and that they were talking to him as before. Appellant described to Cotton how
he reached across Armendariz and began to shoot at the other car.
       Cotton testified that appellant did not ever say that anyone was shooting at him or that
anyone had threatened him with a weapon. Nor did appellant tell her that anyone in a vehicle or
black pickup shot at him. At the request of the prosecutor, the trial court said it would take
judicial notice that the indictment was returned on November 25, 2008, and that Cotton’s report
was dated January 12, 2009. The State then rested.
       Appellant testified on his own behalf. He and Armendariz were at Harry’s Lounge for
about two and one-half hours on the evening of November 15. He admitted drinking alcohol
there, but added that no one stopped serving him. He and Armendariz left just before closing
time, which was 2 a.m. They were going to pick up their children who were with Armendariz’s
mother. Armendariz became sick so he pulled into the very last parking spot, facing the fence, in
the Whataburger parking lot. While Armendariz was vomiting, appellant went to the front of the
car to relieve himself.
       While he was relieving himself, a dark-colored Mazda came in honking and with music
blasting. Appellant said that he was about to get in his car when the passenger in the Mazda got
out and asked, ―[W]hat the F was [he] doing?‖ Appellant said that he replied with the same
statement. According to appellant, the two men began walking toward him and threatening him
                                                9
verbally. Appellant reached under the driver’s seat and pulled out a .40 caliber Glock. He fired
one shot as a warning, just to show them that he was armed. Appellant testified that the men
then ran around two vehicles in separate directions. He told Armendariz, ―Let’s go,‖ and he
rolled down her window in case she needed to throw up again. He then backed the car up.
       Appellant testified that he was just about to drive forward when he heard yelling outside
the passenger window and saw the driver of the Mazda running toward them. According to
appellant, the driver yelled, ―Do you want to F with us?‖ Appellant said that he told the driver,
―I don’t even know you. I told you I’m not from here. . . . I’m from D-Town.‖
       Appellant said that he pulled out the Glock again and fired three rounds to the side of the
driver to keep him away long enough for appellant to drive away. He claimed that he did not see
three men standing behind a pickup because his focus was on the driver of the Mazda. He
admitted again that he fired the three shots. After firing the shots, appellant went to pick up one
of his children and then went straight home to 3603 Louisiana. Appellant claimed that, when he
was picked up, he did not believe that he had shot anyone.
       During cross-examination, appellant admitted that he had had ―[a]t the most, six drinks‖
during the period between 11:30 p.m. and 2:00 a.m. at Harry’s Lounge. Appellant admitted that
he had lied to Detective Therwhanger when he told her that he pulled into the parking lot
because someone in a black or white pickup had started shooting at him and that he had lied
when he told her that someone had shot at him first and that he saw the black pickup again in the
parking lot. In answer to the question, ―So there was no black pickup. You made all of that up?‖
he answered, ―Yes.‖
        Appellant also admitted that, as Schwartz and Sikorski came toward him talking in a
violent way, the two men did not hold any weapon toward him. They were just walking
aggressively.   Appellant said that he did not pay attention to their hands because he was
retrieving his weapon from under the driver’s seat. When asked whether the driver had a gun
when he ran toward the passenger side later, appellant said that he did not know whether the
driver was armed or not; he just felt threatened. He testified that he meant to just shoot the blue
Mazda, but he admitted that he missed and that one bullet hit the side of the pickup that belonged
to the Adamses. He also admitted that apparently another bullet from his gun killed Stephen
Adams and the third bullet hit the pickup that belonged to Heflin.
       The defense rested, and the prosecutor called Kristine Ford in rebuttal. Ford
acknowledged that she had a conversation with appellant regarding guns. Appellant told Ford
                                                10
that he was not a fighter. Ford testified that appellant said that ―he would rather just use his guns
and get the occurrence over and done with, rather than fight.‖ The evidence was then closed.
        After closing arguments, appellant was found guilty on all five counts. The jury assessed
punishment at sixty years confinement for the murder conviction and ten years each for the
aggravated assault convictions.
                                Appellant’s Motion to Change Venue
        In appellant’s second issue, he argues that the trial court erred when it denied his motion
for change of venue. Section 31.03(a)(1) of the Texas Code of Criminal Procedure provides that
a change of venue may be granted if the defendant establishes that ―there exists in the county
where the prosecution is commenced so great a prejudice against him that he cannot obtain a fair
and impartial trial.‖ TEX. CODE CRIM. PROC. ANN. art. 31.03(a)(1) (Vernon 2006). Appellant,
however, had a heavy burden to prove the existence of such a prejudice in the community.
Nethery v. State, 692 S.W.2d 686, 694 (Tex. Crim. App. 1985).
        A pretrial hearing on appellant’s motion was held. Appellant offered ten exhibits of
publicity and affidavits by individuals in support of his motion. Widespread publicity by itself is
not considered inherently prejudicial. Gonzalez v. State, 222 S.W.3d 446, 449 (Tex. Crim. App.
2007); Renteria v. State, 206 S.W.3d 689, 709 (Tex. Crim. App. 2006). Jurors do not have to be
totally ignorant of the effects and issues of a particular case. Renteria, 206 S.W.3d at 709;
DeBlanc v. State, 799 S.W.2d 701, 704-05 (Tex. Crim. App. 1990). To prevail on a motion to
change venue, a defendant must demonstrate that publicity about the case is pervasive,
prejudicial, and inflammatory. Gonzalez, 222 S.W.3d at 449; Renteria, 206 S.W.3d at 709. On
appeal, the standard of review is whether the trial court abused its discretion in refusing to grant
the change of venue. If the trial court’s decision concerning a motion for a change of venue falls
within the zone of reasonable disagreement, it will be upheld. Gonzalez, 222 S.W.3d at 449.
        The two primary means of discerning whether publicity is pervasive, prejudicial, and
inflammatory are a hearing on the motion to change venue and the voir dire process. Id. The
trial court in this case used both, deferring its decision until after voir dire.
        In examining whether the pretrial publicity is prejudicial and inflammatory, a trial court
may take three matters into consideration: (1) the nature of the publicity, (2) any evidence
presented at a change of venue hearing, and (3) testimony received from veniremembers at voir
dire. Gonzalez, 222 S.W.3d at 451. News stories that are accurate and objective are generally
considered not to be prejudicial or inflammatory. Id.
                                                   11
        The five newspaper articles and eight articles that appeared on mywesttexas.com
introduced by appellant at the pretrial hearing were accurate and objective in their coverage. That
coverage was not prejudicial or inflammatory. Appellant also introduced a number of adverse
comments by readers that followed a story; all but one were dated between November 17 – 22,
2008. One blogger defended appellant. Appellant also introduced a number of affidavits from
individuals asserting that appellant could not have a fair trial in Midland County. Appellant
relied on Harvey v. State, 887 S.W.2d 174 (Tex. App.—Texarkana 1994, no pet.), to support his
venue motion.
        The facts in Harvey differed substantially from this case. There, a wife was charged with
solicitation of her husband’s murder in Titus County. Titus County had 9,359 households. The
local newspaper had a circulation of over 4,400 of those households and ran several front page
articles, banner headlines, other news stories, and letters to the editor regarding the case over a
period of time of less than a year from the husband’s murder to the beginning of the wife’s trial.
Rumors were spread that she practiced witchcraft, and the local police officials spoke openly
with the press about the case. ―[I]nformation coming from the sheriff’s department was that they
could not quite pin it down, but they thought it was the widow who had murdered him.‖
Harvey, 887 S.W.2d at 177. Midland County has over 100,000 residents, and the State pointed
out that fact to the trial court. The trial court took the matter under advisement until after voir
dire.
        At the outset of voir dire, the trial court informed the jurors that the trial involved a
shooting at Whataburger and asked members of the panel to raise their hand if they had heard or
read from any source a report that purported to be the facts of the case. The record is silent as to
how many raised their hands. The court then asked if any of them had established an opinion as
to appellant’s guilt or innocence. Six of the seventy-six member venire panel raised their hands.
After the State completed part of its voir dire, twelve (including the six) were challenged for
cause and excused. Every member of the panel appears to have been asked if he or she had
heard or read about the case. Many said they had. None were asked whether they had read the
blogger opinions expressed in mywesttexas.com. Although a number of other potential jurors
were challenged for cause and excused, the record reflects that only seven were challenged
because they had formed an opinion of guilt or innocence based on what they had heard or read
about the case.

                                                12
       Appellant emphasizes that the majority of the panel had heard about the case. As the
court noted in Gonzalez, this fact is not sufficient to conclude that the entire community was
―infected‖ by the pretrial publicity. Gonzalez, 222 S.W.3d at 450. More important is the
consideration that the reporting was factual, and the trial court was within its discretion to
believe the jurors’ assurances that they had not formed an opinion on guilt or innocence.
Appellant argues that the jurors were not candid because all of those who answered they had
heard of the case had not raised their hands when the State began its voir dire. As we noted, the
trial court at the very beginning asked the panel to raise their hands if they had heard or read
about the case; however, the record is silent as to how many raised their hands.
       The prosecutor also included in her question the important condition of whether any
person, based on what they had heard or read, had already made up their mind or could not ―base
their decision strictly on what they hear in the courtroom.‖ To answer the prosecutor’s question,
the juror had to have (a) heard or read about the case and (b) formed an opinion on guilt or
innocence. Before the voir dire questioning was concluded, there was only one additional
member who said that she had formed an opinion on guilt or innocence. The record does not
show that there was a lack of candor.
       Appellant refers to the State’s explanation, in response to a Batson challenge, that it used
a peremptory strike on Ms. Zuniga (a television station employee) because the State did not
believe her statement that she did not remember much about the case. Appellant then argues that
this example demonstrates that ―the State agrees the media coverage affected the jurors’
veracity.‖ Even if the State were correct in its belief concerning Ms. Zuniga, which it may not
have been, it does not follow from one example that the veracity of the entire panel should have
been in question.
       Appellant also argues that the affidavits filed by the State were insufficient to controvert
the affidavits that he filed; therefore, the trial court should have granted his change of venue
motion as a matter of law. In support, appellant cites Turner v. State, 641 S.W.2d 383 (Tex.
App.—El Paso 1982, pet. ref’d). Turner was overruled by the Court of Criminal Appeals’s
opinion on the State’s motion for rehearing in Lundstrom v. State, 742 S.W.2d 279, 286 (Tex.
Crim. App. 1986). There the court concluded that the dissenting opinion on original submission
was correct, and the court adopted it, affirming this court. The Court of Criminal Appeals held
that controverting affidavits filed by the State are not limited to addressing only the credibility of
the affiants supporting venue change or the adequacy of their basis of knowledge. Affidavits in
                                                 13
support of the State’s position, as here, may generally deny that there exists so great a prejudice
against the defendant or a dangerous combination against the defendant that he cannot expect a
fair trial. Lundstrom, 742 S.W.2d at 286; see 42 George E. Dix & Robert O. Dawson, Texas
Practice: Criminal Practice & Procedure § 25.28 (2d ed. 2001). That is what the State did in
this case. And the fact that all but seven of the seventy-six potential jurors stated that they
remembered hearing something about the event, but had not formed an opinion, could be
considered by the trial court in determining whether there was or was not so great a prejudice
against appellant that he could not expect a fair trial.
         The Texas Court of Criminal Appeals in the earlier case of Henley v. State, 576 S.W.2d
66, 72 (Tex. Crim. App. 1978), listed seven relevant factors for the trial court to consider in
determining whether media attention affected the public.                            Even considering those factors,
appellant did not meet his burden for a change of venue. The nature of the pretrial publicity in
the newspapers and mywesttexas.com was objective. Government officials were asked about the
event, but there is no evidence that they released any statements that were not accurate and
objective. It did not appear from the record that very many people on the panel remembered
much about the event by the time of the trial. Midland County, the area from which the jury was
drawn, has a population of over 100,000. There were, no doubt, many events that vied for the
attention of the populace between November and the following July.3 There was no evidence of
any factor that was likely to affect the candor or veracity of the prospective jurors.
         The trial court did not abuse its discretion in overruling appellant’s motion for change of
venue. Appellant’s second issue is overruled.
                                            Appellant’s Batson Challenge
         In appellant’s third issue, he argues that the trial court erred in overruling his Batson
challenge that was made after the State used seven of its eleven peremptory challenges against
veniremembers with Hispanic surnames. Appellant is Hispanic. In analyzing this issue, it is
important to keep in mind that the holding in Batson was based on the Equal Protection Clause.
Use of a peremptory challenge to strike a potential juror because of race violates the equal
protection guarantee of the United States Constitution.



          3
            Appellant’s evidence included an announcement of his arrest in the Midland Reporter-Telegram dated December 31,
2008. However, it is not at all clear that the announcement was one of the top stories of the year. The mention of his arrest was
very brief (three sentences) and non-prejudicial.

                                                              14
       A defendant’s Batson challenge is a three-step process. First, the defendant must make a
prima facie showing of racial discrimination based on the prosecutor’s conduct. If the defendant
makes the prima facie showing, the burden shifts to the State to present a race-neutral reason for
its challenged strike, a reason that is a clear and reasonably specific explanation of the legitimate
reasons for exercising its strike. The defendant should then have the opportunity to rebut the
State’s explanation. Simpson v. State, 119 S.W.3d 262, 268 (Tex. Crim. App. 2003).
       When reviewing a trial court’s ruling on a Batson challenge, the appellate court applies a
―clearly erroneous‖ standard. Gibson v. State, 144 S.W.3d 530, 534 (Tex. Crim. App. 2004);
Yarborough v. State, 947 S.W.2d 892 (Tex. Crim. App. 1997).               The standard is ―highly
deferential‖ to the trial judge. Gibson, 144 S.W.3d at 534. A ruling is clearly erroneous if, after
a review of the entire record, the appellate court is left with the definite and firm conviction that
a mistake has been committed. Whitsey v. State, 796 S.W.2d 707, 721 (Tex. Crim. App. 1989).
       It is not clear that appellant made a prima facie showing of racial discrimination. The
mere use of a strike against a Hispanic veniremember does not in and of itself establish a prima
facie case of racial discrimination. Aguilar v. State, 826 S.W.2d 760, 763 (Tex. App.—Fort
Worth 1992, pet. ref’d). Appellant’s sole reason for his Batson challenge was that the State used
seven of its eleven peremptory challenges on members with Hispanic names. The trial court
asked the following of appellant:
               THE COURT: Which ones are you alleging that were made with not
       racially neutral reasons? I mean, there are a large portion of the jury panel is
       Hispanic, including some of your challenges for cause.

              [DEFENSE COUNSEL]: I would just have to leave it at that. I think we
       made a prima facie case.

       Without more reasons and facts, this court cannot conclude that the State’s conduct in
this case excluded venirepersons from the jury on the basis of race. We note that eight of those
with Hispanic names were challenged for cause by appellant and excused because they could not
consider probation for aggravated assault or the low end of punishment. After all the challenges
for cause, it appeared that forty-two potential jurors were left. Nevertheless, the State provided
reasons for its peremptory challenges.
       The State explained that it struck five of the seven potential jurors because they were
single with young children and might have empathy for appellant’s wife and two children. As to
some of the five, the State gave additional reasons: Elizabeth Montoya did not respond well to
                                                 15
the State’s questions, especially on punishment; Gina Vasquez did not finish high school;
Ms. Zuniga indicated that she did not have weapons at her house or believe there is a right to
bear arms, and she worked at the television station but did not remember much about the case;
Kimberly Baeza’s body language did not respond well to the State’s questions, and the State had
recently put an individual named Carlos Baeza in prison for intoxication manslaughter. The
State explained that it struck Jose Villegas because he is single with young children at home.
Because the State had struck single females with young children, the State felt it should also
strike males who were in that situation.
       The prosecutor explained that she struck Mr. Mireles because he would not look at her
when she questioned him, because he said it would ―depend‖ if he could give the minimum
sentence, and because the State had prosecuted other defendants with the same last name.
Appellant found that several other potential jurors (of both races) gave the same answer of ―it
depends.‖ But appellant has now had time to search the record for details as opposed to the
State’s limited time to consult its notes concerning the jurors. Appellant argues that the State
should have asked Mr. Mireles if any of his relatives had been prosecuted by the State. Again,
the State’s reason could have applied to anyone who had the same last name as defendants the
State had prosecuted. We cannot say that reason was racially motivated even if the State was
mistaken.
       The State explained that Eric Mendez had stated that he did not know how to judge
credibility when the State asked him what he would look for in a witness to determine whether
they were telling the truth.
       The State gave three reasons for striking Ms. Zuniga who worked as a news media
assistant for a television station: (1) she did not believe that one should have the right to bear
arms, (2) she was not believable when she said that she did not know much about the case, and
(3) she was single with children. Appellant suggests that the State may have been confused
concerning the first reason because Ms. Zuniga’s answer came when defense counsel was asking
each potential juror if he or she owned a firearm and did that member believe people should have
the right to bear arms. After asking the double question numerous times, members of the panel
began answering both questions without counsel repeating the two questions. As to the third
reason, appellant argues that the State improperly relied on juror sheets.
       The State gave reasons for its peremptory strikes that appeared to be race neutral. See
Grady v. State, 730 S.W.2d 191 (Tex. App.—Dallas 1987), vacated on other grounds, 761
                                                 16
S.W.2d 19 (Tex. Crim. App. 1988); Chambers v. State, 724 S.W.2d 440, 442 (Tex. App.—
Houston [14th Dist.] 1987, pet. ref’d).       The challenge to single parents who might have
sympathy for appellant’s children could apply to single parents of any race. The process for
assessing and judging credibility of a witness is key for any juror. Appellant did not request an
opportunity to rebut the State’s explanations. Unless the discriminatory intent is inherent in the
State’s explanations of its strikes, the reasons offered by the State will be deemed race neutral.
Guzman v. State, 85 S.W.3d 242, 246 (Tex. Crim. App. 2002).
       Appellant relies on Greer v. State, 310 S.W.3d 11 (Tex. App.—Dallas 2009, no pet.).
But Greer is not helpful to our analysis. The Greer court first emphasized that the State used all
of its peremptory strikes against African-Americans, who made up only 27% of the venire (8 out
of 30 veniremembers). We are unable to tell by the record how many Hispanics were members
of the much larger venire panel in this case. And the State in this case did not use all of its
strikes against Hispanics; only seven of its eleven strikes were against Hispanics.
       Another reason given by the Greer court in holding that the State’s reasons were
pretextual was that comparative juror analysis made the State’s explanations for striking Juror
No. 2 implausible. Juror No. 7 was very similar to Juror No. 2 except that she was white, yet the
State did not strike Juror No. 7. In our case, appellant has not furnished us comparative juror
analysis except for the answers relating to the minimum sentence. And by not requesting a
rebuttal opportunity below, appellant deprived the trial court of any evidence or arguments that
would have shown that the State’s strikes were actually racially motivated. Appellant’s third
issue is overruled.
                        Detective’s Opinion on Appellant’s Mental State
       In appellant’s first issue, he argues that the trial court erred in allowing a police detective
at two different times in the trial to express her opinion that appellant intentionally committed
murder. The State first asked Detective Therwhanger why she obtained a murder warrant for the
arrest of appellant. Detective Therwhanger replied as follows:
               Due to the investigation at the scene, the physical evidence in the car, the
       physical evidence at the scene, the witnesses, and what he had just told me, and
       how I learned what the scene looked like – I saw photographs. It was my opinion
       that he intentionally and knowingly shot his gun in the direction of at least four or
       five people, and hit one of them and killed him.




                                                 17
       Later in the trial, Detective Therwanger was called for redirect and asked about some
statements she made to appellant during the course of her interrogation of him:
                Q. . . . I noticed when you took the statement from Mr. Saldana, you said
       several things in it like you knew he didn’t mean to intentionally shoot someone,
       it might have been an accident or it might have been in self-defense. When you
       said all those things, do you believe all those things?

               A. No, I do not.

               Q. Well, why did you say that to him?

              A. . . . Because it is an interrogation . . . [H]e was not being truthful in
       the very beginning . . . [I]t is a tactic in interrogations to . . . maybe get him to
       admit to something lesser than what it really is. It is just a way to get them to
       confess, if that’s a good word to say.

              Q. So by empathizing with the person you are interviewing, you kind of
       get them to relax . . . and give you more information?

              A. In a way, yes. It is a way to give them an out, so to speak, to where if
       they don’t want to admit to actually, intentionally shooting somebody, then
       maybe they will admit to it being an accident; because at that point he wasn’t
       admitting to doing any of it.

               Q. . . . So the mere fact that you said you thought he was remorseful, or
       you thought that this had been an accident or wasn’t intentional . . . that’s just
       interrogation techniques that you have been taught to utilize over the years,
       correct?

               A. That’s correct.

               Q. Did you believe any of those things?

               A. That it was accidental or nonintentional?

               Q. Correct.

               A. Absolutely not.

       The standard for reviewing a trial court’s decision to allow opinion testimony from a lay
witness is abuse of discretion. It is well settled in Texas that no witness is competent to voice an
opinion as to guilt or innocence. Boyde v. State, 513 S.W.2d 588, 590 (Tex. Crim. App. 1974).
The intent of the defendant is a question of fact to be determined by the trier of fact from all the
facts and circumstances of the evidence. Hemphill v. State, 505 S.W.2d 560 (Tex. Crim. App.
                                                18
1974). Texas courts have consistently reaffirmed the principle that the testimony of any witness
regarding state of mind of another is pure speculation and, therefore, incompetent. Steve v. State,
614 S.W.2d 137 (Tex. Crim. App. 1981).
       The trial court erred in allowing the detective to give her opinion on appellant’s mental
state in response to the question of why she obtained a warrant. Although a lay opinion that is an
interpretation by the witness of his or her own objective perception of the events is normally
allowed, Texas courts exclude a lay opinion that attempts to communicate the actual subjective
mental state of an actor. Fairow v. State, 943 S.W.2d 895 (Tex. Crim. App. 1997) (proper to
exclude opinion of codefendant that the defendant ―accidentally‖ shot the bar owner).
       TEX. R. EVID. 701 allows a witness to give opinion or inference testimony provided that
the opinion is rationally based on the perception of the witness and helpful to a clear
understanding of the witness’s testimony or the determination of a fact in issue. The Fairow
court explained that the initial requirement that an opinion be rationally based on the perceptions
of the witness is itself composed of two parts: (1) the witness must establish personal knowledge
of the events from which his or her opinion is drawn and (2) the opinion drawn must be
rationally based on that knowledge. Fairow, 943 S.W.2d at 898.
       Detective Therwhanger was not present at the scene at the time of the incident. She had
no personal knowledge concerning the event and the veracity of any witness.              Although
Detective Therwhanger testified that she reached her opinion based on the physical evidence in
the car and at the scene, she could not have reached her conclusion without the hearsay
statements of the witnesses to the event. Lay-witness opinion based on hearsay is inadmissible.
McMillan v. State, 754 S.W.2d 422, 425 (Tex. App.—Eastland 1988, pet. ref’d).
Detective Therwanger’s interpretation and opinion regarding the mental state of appellant were
not an interpretation of her objective perception of events (i.e., her own senses or experience.).
Cf. Doyle v. State, 875 S.W.2d 21 (Tex. App.—Tyler 1994, no pet.); see Fairow, 943 S.W.2d at
899.
        The second exchange between the prosecutor and Detective Therwhanger is slightly
more problematic. Detective Therwhanger testified that she did not believe that the shots were
fired accidentally or unintentionally to explain her own statements during the interrogation of
appellant, which was played for the jury.        In the recording, Detective Therwhanger had
suggested to appellant that he may not have intentionally shot someone, that it might have been
an accident, or that it might have been in self-defense. Detective Therwhanger’s explanation was
                                                19
that her statements were a tactic in interrogating appellant to try to obtain an admission by
appellant concerning the shooting.     If this had been the only exchange, the argument that
Detective Therwhanger’s answers were admissible might be persuasive. However, because this
exchange followed the earlier answers of Detective Therwhanger, because of the emphasis in the
prosecutor’s questions concerning accidental versus intentional, and because the State was the
proponent of this evidence, we hold that the trial court erred in overruling appellant’s objection
to the second time Detective Therwhanger testified that appellant’s shots were intentional and
not accidental.
       Nonconstitutional errors require reversal only if the error affected appellant’s substantial
rights. TEX. R. APP. P. 44.2(b). A substantial right is affected when the error had a substantial
and injurious effect or influence in the determination of the jury’s verdict. King v. State, 953
S.W.2d 266, 271 (Tex. Crim. App. 1997). An accused’s substantial rights are not affected by the
erroneous admission of evidence if the court, after examining the whole record, has fair
assurance that the error did not influence the jury or had but slight effect. Solomon v. State, 49
S.W.3d 356, 365 (Tex. Crim. App. 2001).
       In assessing the likelihood that the jury’s decision was adversely affected by the error, the
appellate court should consider everything in the record, including any testimony or physical
evidence admitted for the jury’s consideration, the nature of the evidence supporting the verdict,
the character of the alleged error, and how it might be considered in connection with other
evidence in the case. Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000). That is
why we summarized the testimony and evidence in some detail at the beginning of this opinion.
       The prosecution did not mention Detective Therwhanger’s testimony in final argument.
Instead, the prosecutor spent most of her time explaining the elements of murder, manslaughter,
criminal negligence, and aggravated assault with a deadly weapon. The prosecutor discussed in
detail the three ways the State could prove that appellant was guilty of murder The three
methods were included in the counts of the indictment. See TEX. PENAL CODE ANN. §§ 19.01,
19.02 (Vernon 2003). The prosecution reminded the jury of the testimony of Russell and Heflin
when appellant fired shots at them and reminded the jury to think about the testimony of Sikorski
and Schwartz.
       Russell testified that he saw appellant point his gun out the passenger side directly at
them and pull the trigger. Before the shots, Russell heard appellant say, ―What are you looking
at?‖ Russell thought that appellant fired six shots at them. Heflin also said that he looked over
                                                20
and saw a man inside the car pointing a gun at them through the passenger side; he was looking
at them when appellant fired the shots. The evidence found by the police inside appellant’s car –
such as the spent shell casings – supported the testimony of Russell and Heflin. The forensic
evidence supported their story that appellant intentionally and knowingly fired at them or in their
direction. In his testimony, appellant admitted that he fired the shots, but he believed that he was
firing in the direction of Sikorski or Schwartz, who testified that they were inside the
Whataburger.
        In De La Paz v. State, 279 S.W.3d 336 (Tex. Crim. App. 2009), Justice Cochran
discussed the ―doctrine of chances‖ and quoted the following example from 2 JOHN WIGMORE,
EVIDENCE § 302 at 241 (Chadbourn rev. 1979):
        [I]f A while hunting with B hears the bullet from B’s gun whistling past his head, he is
willing to accept B’s bad aim . . . as a conceivable explanation; but if shortly afterwards the same
thing happens again, and if on the third occasion A receives B’s bullet in his body, the immediate
inference (i.e., as a probability, perhaps not a certainty) is that B shot at A deliberately; because
the chances of an inadvertent shooting on three successive similar occasions are extremely small.
279 S.W.3d at 347. That example is applicable to this case. After Schwartz saw that appellant
had a gun, he walked away and then heard a gunshot behind him. Sikorski testified that he saw
the gun go off, felt something whiz by him, and saw the bullet hit the pickup by him. While
inside the Whataburger, they heard more gunshots.
        Tuck saw sparks from a gun held by appellant while standing by the Ford Taurus. After
appellant got in and backed up the Taurus, she heard four more shots and saw the victim fall and
the Ford Taurus drive away. Mrs. Adams testified that, while her husband and the two other men
were at the back of the pickup talking, she saw a car about to drive away and saw a girl in the car
with dark glasses facing her. She heard four or five popping sounds and saw all three men go
down.
        Appellant testified that he felt threatened by Schwartz and Sikorski and that one of them
came up to the passenger side of his car as he was leaving. All of the other witnesses testified
that they saw no one confront or threaten appellant. From the testimony of Russell, Heflin, and
Mrs. Adams, it is clear that no one was approaching the passenger side of appellant’s car. The
odds are high that appellant intentionally and knowingly shot at Adams, Russell, and Heflin,
probably because he mistakenly took one or two of them for Schwartz or Sikorski. According to

                                                 21
Russell, appellant challenged them with ―What are you looking at?‖ before firing several shots at
them.
        Detective Therwhanger stated what was obvious to the jury from all the testimony. This
was not an accidental or unintentional shooting.       Setting aside the testimony of Detective
Therwhanger, there was compelling evidence of appellant’s guilt. After reviewing the entire
record, we find that the error did not influence the jury or had but a slight effect. See Solomon,
49 S.W.3d at 365. Appellant’s first issue is overruled.
                             Testimony of Possible Gang Membership
        In appellant’s fourth issue, he argues that the trial court erred in refusing to grant his
motion for mistrial after Detective Therwhanger mentioned possible gang membership. After
voir dire, the State had agreed that it would not offer evidence of gang membership during the
State’s case on guilt/innocence. The trial court ordered the State to approach before mentioning
a gang membership or affiliation.
        As noted in the background facts, the State asked Detective Therwhanger if the red
stitching on appellant’s clothing had any significance. Detective Therwhanger replied that ―it
was very flashy clothing. It could be associated with a gang.‖ The State had not asked to
approach the bench before asking the question. The trial court sustained defense counsel’s
objection but overruled his motion for mistrial. The trial court instructed the jury to disregard
the statement. Photographs of appellant’s clothing were admitted over appellant’s objection.
        Appellant acknowledges that a mistrial is an extreme remedy for prejudicial events that
occur during the trial. Bauder v. State, 921 S.W.2d 696, 698 (Tex. Crim. App. 1996). A mistrial
is used to halt proceedings when the error is so prejudicial that expenditure of further time and
expense would be wasteful and futile. Ladd v. State, 3 S.W.3d 547, 567 (Tex. Crim. App. 1999).
        Gang affiliation or the possibility thereof had nothing to do with the charges in this case.
See Galvez v. State, 962 S.W.2d 203 (Tex. App.—Austin 1998, pet. ref’d); Macias v. State, 959
S.W.2d 332 (Tex. App.—Houston [14th Dist.] 1997, pet. ref’d). The statement by Detective
Therwhanger was prejudicial, and there was no reason for the State to ask the question. The
issue, however, is whether the trial court erred in overruling appellant’s motion for mistrial. The
denial of a mistrial is reviewed under an abuse of discretion standard. Trevino v. State, 991
S.W.2d 849, 851 (Tex. Crim. App. 1999).
        We believe that any harm due to the testimony was cured by the trial court’s instruction
to disregard. The reference was brief and only to possible gang membership, and neither the
                                                 22
State nor its witnesses mentioned the subject again. Relevant evidence was overwhelming in
support of appellant’s conviction. The court noted in Gardner v. State, 730 S.W.2d 675, 696
(Tex. Crim. App. 1987), that, in the vast majority of cases in which testimony comes in,
deliberately or inadvertently, that has no relevance to any material issue in the case and carries
with it the potential for prejudice to the accused, the court presumes that the instruction to
disregard will be obeyed by the jury. The trial court did not abuse its discretion in overruling
appellant’s motion for mistrial. Appellant’s fourth issue is overruled.
                                       This Court’s Ruling
       The judgment of the trial court is affirmed.




                                                      TERRY McCALL
March 10, 2011                                        JUSTICE
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                23